Exhibit 10.8

SECOND AMENDMENT

TO THE

NOTE PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO THE NOTE PURCHASE AGREEMENT, dated as of July 30, 2007
(this “Amendment”), is among COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST,
a Nevada business trust (together with its successors and assigns, the
“Issuer”), COMPUCREDIT FUNDING CORP., a Nevada corporation (“CFC”), individually
and as Transferor, COMPUCREDIT CORPORATION, a Georgia corporation
(“CompuCredit”), as Servicer, and MERRILL LYNCH MORTGAGE CAPITAL INC., a
Delaware corporation (“MLMCI”), as an Investor.

RECITALS

WHEREAS, the Issuer, CFC, CompuCredit and MLMCI are parties to the Note Purchase
Agreement, dated as of January 30, 2004, as amended pursuant to a certain First
Amendment to the Note Purchase Agreement, dated as of September 30, 2005 (as
amended, the “Note Purchase Agreement”), relating to CompuCredit Credit Card
Master Note Business Trust Variable Funding Notes, Series 2004-One, and wish to
amend certain provisions of the Note Purchase Agreement as provided herein.

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Note Purchase Agreement.

SECTION 2. Amendment to Section 1.1 of the Note Purchase Agreement. Section 1.1
of the Note Purchase Agreement is hereby amended by deleting the definition of
“Scheduled Expiration Date” in its entirety and substituting the following
definition in lieu thereof:

“Scheduled Expiration Date” means the January 2010 Distribution Date, or such
later date to which the Scheduled Expiration Date may be extended (if extended)
in the sole discretion of the Investors in accordance with the terms of
subsection 2.2(b).

SECTION 3. Amendment to Schedule 1 of the Note Purchase Agreement. Schedule 1 of
the Note Purchase Agreement is hereby deleted in its entirety and Schedule 1
attached hereto as Exhibit A substituted in lieu thereof.

SECTION 4. Miscellaneous.

4.1 Ratification. As amended hereby, the Note Purchase Agreement is in all
respects ratified and confirmed and the Note Purchase Agreement as so
supplemented by this Amendment shall be read, taken and construed as one and the
same instrument.



--------------------------------------------------------------------------------

4.2 Representation and Warranty. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

4.3 Governing Law; Parties; Severability. THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW). Whenever in this Amendment there is
reference made to any of the parties hereto, such reference shall also be a
reference to the successors and assigns of such party, including, without
limitation, any debtor-in-possession or trustee. The provisions of this
Amendment shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto. If any one or more of the covenants,
agreements, provisions or terms of this Amendment shall for any reason
whatsoever be held invalid, then such provisions shall be deemed severable from
the remaining provisions of this Amendment and shall in no way affect the
validity or enforceability of the remaining provisions.

4.4 Effectiveness. This Amendment shall be effective as of the date first above
written.

4.5 Counterparts. This Amendment may be executed in any number of counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

4.6 Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Trust FSB, not individually or personally but solely as trustee of the Issuer,
in the exercise of the powers and authority conferred and vested in it under the
Trust Agreement, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust FSB but is made
and intended for the purpose of binding only the Issuer and (c) under no
circumstances shall Wilmington Trust FSB be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Amendment or the other Transaction Documents
to which the Issuer is a party.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Note
Purchase Agreement to be duly executed by their respective authorized officers
as of the day and year first above written.

 

COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST By:   Wilmington Trust FSB,
not in its individual capacity but solely as Owner Trustee under the Trust
Agreement dated as of July 14, 2000 By:       Name:   Title:

 

COMPUCREDIT FUNDING CORP.,

as Transferor

By:       Name:   Title:

 

COMPUCREDIT CORPORATION, as Servicer By:       Name:   Title:

 

MERRILL LYNCH MORTGAGE CAPITAL INC.,

as an Investor

By:       Name:   Title:

[Second Amendment to Series 2004-One NPA]